MEMORANDUM **
Juan Antonio Chavez-Regalado appeals from the district court’s order concluding that it would not have imposed a materially different sentence, following a limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavez-Regal ado’s counsel has filed a brief requesting to withdraw as counsel of record, and stating there are no grounds for relief. We have provided the appellant an opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, Chavez-Regalado’s pro se motion to dismiss is DENIED, counsel’s request to withdraw is GRANTED, and the district court’s order is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.